     Case 2:20-cv-10510-PVC Document 21 Filed 09/10/21 Page 1 of 1 Page ID #:618




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10                                 WESTERN DIVISION

11
     CHRISTIAN CAMPOS,                     Case No. 2:20-cv-10510-PVC
12
13             Plaintiff,                  ORDER FOR THE AWARD AND
                                           PAYMENT OF ATTORNEY FEES AND
14                    v.                   EXPENSES PURSUANT TO THE
15                                         EQUAL ACCESS TO JUSTICE ACT
   KILOLO KIJAKAZI, Acting
16 Commissioner of Social Security,
17
             Defendant.
18
19        Based upon the parties’ Stipulation for the Award and Payment of Equal Access
20 to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
21 amount of $6,000.00 as authorized by 28 U.S.C. § 2412 be awarded subject to the terms
22 of the Stipulation.
23
   DATE: September 10, 2021              ____________________________________
24                                       HON. PEDRO V. CASTILLO
25                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
